Case 7:19-cv-07056-VB Document19 Filed 12/09/19 Page i of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE LEGACY PLAN OF THE ppp pe)
NATIONAL RETIREMENT FUND, pT -G | 20

Plaintiffs,
19-cv-07056 (VB)
-against-
DEFAULT JUDGMENT
LUXERDAME CO. INC, and JOHN DOES 1-10 (all
other trades or businesses under common control with
LUXERDAME CoO. INC.),

Defendants.

 

 

This action having been commenced on July 29, 2019 by filing of a Complaint, and
Plaintiffs Trustees of the Legacy Plan of the National Retirement Fund (“Plaintiffs”) having
served copies of the Summons and Complaint upon Defendant Luxerdame Co. Inc. (“Defendant
Luxerdame”), a New York corporation, on August 7, 2019 by personal service upon Sue Zouky,
Authorized Agent in the Office of the Secretary of State of the State of New York, and proof of
such service having been filed with the Court on August 16, 2019, and Defendant Luxerdame not
having appeared, answered, or otherwise moved with respect to the Complaint, and the time for
appearing, answering or moving having expired, and the Court having issued its Order to Show
Cause requiring Defendant Luxerdame to show cause before the Court why a Default Judgment
should not be entered against Defendant Luxerdame, and the Court having held a hearing
pursuant to the Order to Show Cause, and Defendant Luxerdame having failed to appear at the

show cause hearing; it is
Case 7:19-cv-07056-VB Document 19 Filed 12/09/19 Page 2 of 3

NOW, THEREFORE, upon application of the Plaintiffs and upon reading the Affidavits
of David C. Sapp, Esq., duly sworn the 9" day of December 2019, and the Certificate of Ruby J.
Krajick, Clerk of Court, United States District Court for the Southern District of New York,
noting the default of Defendant Luxerdame, for failure to appear, answer or otherwise move with
respect to the Complaint, it is hereby,

ORDERED, ADJUDGED AND DECREED, that Plaintiffs have Judgment against
Defendant Luxerdame for withdrawal liability in the principal amount of $126,068.00 with
interest thereon computed in accordance with 29 U.S.C. §1132(g){2), the regulations of the
Pension Benefit Guaranty Corporation and the Plaintiff Fund’s rules and regulations with respect
to employer withdrawal liability from July 1, 2017, the date of the first missed withdrawal
liability payment, through the date of judgment in the amount of $35,299.04, liquidated damages
pursuant to 29 U.S.C. §1132(g)(2) and the Plaintiff Fund’s rules and regulations with respect to
employer withdrawal liability in the amount of $35,299.04, and costs in the amount of $400.00,
for a total Judgment in the amount of $197,066.08; and it is further

ORDERED, ADJUDGED AND DECREED, that Plaintiffs have Judgment against
Defendant Luxerdame permanently restraining and enjoining Defendant Luxerdame and all of its
officers, employees, agents, representatives, and all persons acting in concert with them from
distributing, alienating, transferring, assigning, encumbering or otherwise disposing of the assets
of Defendant Luxerdame, regardless of the amounts, if any, or the nature of the consideration

received therefore; and it is further
Case 7:19-cv-07056-VB Document 19 Filed 12/09/19 Page 3 of 3

ORDERED, ADJUDGED AND DECREED that interest shall continue to accrue on the
amount due under this Judgment at the legal rate as defined in 28 U.S.C. §1961 from the date of
entry of this Judgment on Th vw. lb , 20.2 until the Judgment is fully satisfied.
Dated: \ | ko | VO20

White Plhins, New York
SO ORDERED:

Jute

Honorable Vincent Briccetti
United States District Judge
